                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE UBER TEXT MESSAGING                          Case No. 18-cv-02931-HSG
                                   8                                                        ORDER DENYING ADMINISTRATIVE
                                                                                            MOTION FOR LEAVE TO FILE
                                   9                                                        SUPPLEMENTAL DECLARATION
                                  10                                                        Re: Dkt. No. 93
                                  11

                                  12          On March 7, Defendant Uber Technologies, Inc. (“Uber”) moved for leave to file a
Northern District of California
 United States District Court




                                  13   supplemental declaration in response to Plaintiffs’ Sur-Reply, citing Local Rule 7-11. See Dkt.

                                  14   No. 93. Uber sought leave “in order to provide a more accurate and complete record” because it

                                  15   believed that the deposition excerpts contained in Plaintiffs’ Sur-Reply “omitted the most relevant

                                  16   portions.” Id. at 1.

                                  17          Plaintiffs opposed on March 11. See Dkt. No. 95. As Plaintiffs point out, id. at 3, Uber is

                                  18   once again attempting to introduce new evidence and argument on a fully-briefed motion. The

                                  19   Court previously granted Plaintiffs leave to file a sur-reply because they otherwise would not be
                                       able to reply to the new records Uber “inexplicably produced” with its reply brief in support of its
                                  20
                                       employee’s declaration. See Dkt. No. 86 at 2.
                                  21
                                              Uber cannot continually dribble out new evidence, spring it on Plaintiffs without an
                                  22
                                       opportunity for them to respond, and expect the Court to consider it. Uber bears the burden of
                                  23
                                       proving the existence of the arbitration agreement. See Norcia v. Samsung Telecommunications
                                  24
                                       Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017). Thus, it should have presented all of the evidence
                                  25
                                       it believed supported its position in its original motion to compel, rather than repeatedly and
                                  26
                                       belatedly attempting to introduce new information piecemeal. Had Uber been more forthright in
                                  27
                                       the first place, neither this motion nor Plaintiffs’ sur-reply would have been necessary, and the
                                  28
                                   1   motion to compel already would have been submitted to the Court. It is inappropriate for Uber to

                                   2   proceed in this manner, and its motion for leave to file a supplemental declaration is DENIED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 3/14/2019

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
